Nichols, J.
The writ of error, in which exception is taken to a judgment denying the defendant’s motion to open a default and striking the defendant’s pleadings, but not to a final judgment in the case, is premature, and this court is without jurisdiction thereof. Code § 6-701; Ryals v. Atlantic Life Ins. Co., 181 Ga. 843 (184 S. E. 698), and citations; Bell v. Stewart, 116 Ga. 714 (43 S. E. 70); Williams v. Chambers, 31 Ga. App. 807 (122 S. E. 97).

Writ of error dismissed.


Felton, C. J., and Quillian, J., concur.